Supreme Court of Florida
                                   ____________

                                  No. SC18-1917
                                  ____________


     IN RE: AMENDMENTS TO FLORIDA RULES OF APPELLATE
                 PROCEDURE 9.146 AND 9.210.

                                 December 6, 2018

PER CURIAM.

      We have for consideration proposed amendments to Florida Rules of

Appellate Procedure 9.146 (Appeal Proceedings in Juvenile Dependency and

Termination of Parental Rights Cases and Cases Involving Families and Children

in Need of Services) and 9.210 (Briefs). We have jurisdiction 1 and adopt the

amendments as proposed.

                                    Background

      The Appellate Court Rules Committee (Committee) filed a motion for

rehearing in In re Amendments to the Florida Rules of Civil Procedure, the Florida

Rules of Judicial Administration, the Florida Rules of Criminal Procedure, and the




      1. See art. V, § 2(a), Fla. Const.
Florida Rules of Appellate Procedure—Electronic Service, No. SC17-882 (Fla.

motion filed Nov. 8, 2018). As relevant here, in that case, the Court amended Rule

of Judicial Administration 2.514 (Computing and Extending Time) to do away

with the additional five days in which to act after service by e-mail and amended a

number of appellate rules to enlarge existing time frames. See In re Amends. to

Fla. Rules of Civ. Pro., Fla. Rules of Jud. Admin., Fla. Rules of Crim. Pro., & Fla.

Rules of App. Pro.—Electronic Service, 43 Fla. L. Weekly S515 (Fla. Oct. 25,

2018) (Case No. SC17-882). In the motion for rehearing, the Committee asked the

Court to “make conforming changes” to the recent amendments to rules 9.146 and

9.210 that provide time periods for serving responsive briefs when more than one

initial or answer brief is authorized in an appeal or cross-appeal. Those

amendments were adopted in another case, see In re Amendments to the Florida

Rules of Appellate Procedure—2017 Regular-Cycle Report, 43 Fla. L. Weekly

S508 (Fla. Oct 25, 2018), and included, fully engrossed, in rules 9.146 and 9.210

as amended in Case No. SC17-882. The Court denied the motion for rehearing and

treated the motion as a proper out-of-cycle report filed under Florida Rule of

Judicial Administration 2.140(e)(1), proposing the new rule amendments, which

are the subject of this case. See In re Amends. to Fla. Rules of Civ. Pro., Fla. Rules

of Jud. Admin., Fla. Rules of Crim. Pro. & Fla. Rules of App. Pro.—Electronic

Service, No. SC17-882 (Fla. order filed Nov. 20, 2018).


                                        -2-
                                   Amendments

      After considering the Committee’s proposals, we amend rules

9.146(g)(3)(B) (Special Procedures and Time Limitations Applicable to Appeals of

Final Orders in Dependency or Termination of Parental Rights Proceedings;

Briefs; Times for Service) and 9.210(f) (Times for Service of Briefs) as requested.

The amendments conform the time periods for serving responsive briefs, when

more than one initial or answer brief is authorized in an appeal or cross-appeal,

with the enlarged time frames in the appellate rules adopted in Case No. SC17-882.

The twenty- and ten-day time periods in rule 9.146(g)(3)(B) are changed to thirty

and fifteen days, respectively. The twenty-day time periods in rule 9.210(f) are

changed to thirty days.

                                    Conclusion

      Accordingly, we amend the Florida Rules of Appellate Procedure as set

forth in the appendix to this opinion. New language is indicated by underscoring;

deletions are indicated by struck-through type. The amendments shall become

effective on January 1, 2019, at 12:03 a.m. Because the amendments were not

published for comment prior to their adoption, interested persons shall have

seventy-five days from the date of this opinion in which to file comments with the




                                        -3-
Court.2

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR REHEARING/CLARIFICATION.
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Appellate Procedure




       2. All comments must be filed with the Court on or before February 19,
2019, with a certificate of service verifying that a copy has been served on the
Committee Chair, Ms. Courtney Rebecca Brewer, 325 N Calhoun Street,
Tallahassee, Florida 32301-7605, cbrewer@mills-appeals.com, and on the Bar
Staff Liaison to the Committee, Ms. Heather Telfer, 651 E. Jefferson Street,
Tallahassee, Florida 32399-2300, HTelfer@floridabar.org, as well as a separate
request for oral argument if the person filing the comment wishes to participate in
oral argument, which may be scheduled in this case. The Committee Chair has
until March 12, 2019, to file a response to any comments filed with the Court. If
filed by an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.

                                        -4-
Courtney Rebecca Brewer, Chair, Appellate Court Rules Committee, Tallahassee,
Florida; and Joshua E. Doyle, Executive Director, and Heather Savage Telfer, Staff
Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                       -5-
                                    APPENDIX

RULE 9.146.         APPEAL PROCEEDINGS IN JUVENILE DEPENDENCY
                    AND TERMINATION OF PARENTAL RIGHTS CASES
                    AND CASES INVOLVING FAMILIES AND CHILDREN
                    IN NEED OF SERVICES

      (a) – (f)     [No change]

      (g) Special Procedures and Time Limitations Applicable to Appeals
of Final Orders in Dependency or Termination of Parental Rights
Proceedings.

             (1) – (2)    [No change]

             (3)    Briefs.

                    (A)   [No change]

                     (B) Times for Service. The initial brief shall be served
within 30 days of service of the record on appeal or the index to the record on
appeal. The answer brief shall be served within 30 days of service of the initial
brief. The reply brief, if any, shall be served within 15 days of the service of the
answer brief. In any appeal or cross-appeal, if more than 1 initial or answer brief is
authorized, the responsive brief shall be served within 2030 days after the last
initial brief or within 1015 days after the last answer brief was served. If the last
authorized initial or answer brief is not served, the responsive brief shall be served
within 2030 days after the last authorized initial brief or within 1015 days after the
last authorized answer brief could have been timely served.

             (4) – (7)    [No change]

      (h) - (i)

                                  Committee Notes

                                    [No change]

RULE 9.210.         BRIEFS

      (a) – (e)     [No change]


                                         -6-
        (f)    Times for Service of Briefs. The times for serving jurisdiction and
initial briefs are prescribed by rules 9.110, 9.120, 9.130, and 9.140. Unless
otherwise required, the answer brief shall be served within 30 days after service of
the initial brief; the reply brief, if any, shall be served within 30 days after service
of the answer brief; and the cross-reply brief, if any, shall be served within 30 days
thereafter. In any appeal or cross-appeal, if more than 1 initial or answer brief is
authorized, the responsive brief shall be served within 2030 days after the last
initial or answer brief was served. If the last authorized initial or answer brief is
not served, the responsive brief shall be served within 2030 days after the last
authorized initial or answer brief could have been timely served.

      (g)    [No change]

                                  Committee Notes
                                     [No change]

                                 Court Commentary
                                    [No change]




                                          -7-